Title: To James Madison from Carlos Martínez de Yrujo, 4 February 1806 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


                    § From Carlos Martínez de Yrujo. 4 February 1806, Philadelphia. This moment has arrived at this city on his return from Washington, and finds three letters from the king’s consul in New York, dated the 30th. and 31st. of the month last past, and the 2d. of the current month, by which, and other channels, he has acquired the following information, which appears to him to be so important that he does not lose a moment in communicating it to JM, in order that, having inquired into its nature, this administration may be pleased to take the most effective measures to counteract, if there is still time, the scandalous violation of the neutrality of the United States by the traitor Miranda, and some American citizens, in the arming, and formation in New York of an expedition against the possessions of the king in this part of the world.
                    A certain captain and American citizen called Lewis, employed in the odious trade of Saint-Domingue, and the aforementioned Miranda, have formed a league to make an expedition against Caracas. Captain Lewis left more than a month ago with two armed vessels for the island of Saint-Domingue, under the pretext of going to said island as was his custom, and took with him as many men as he could, without causing suspicion, who, after having left the port of New York, he embarked on Staten Island. He took with him some hundreds of rifles, and carbines, and a great quantity of ammunition: as likewise 1,600 pikes. He must have gone first to Port au Prince, where there is a body of 2,500 mulattoes under the command of a certain Pichon or Petion. These troops, it appears, are afraid of being destroyed, and annihilated by the negroes, who occupy all the other points, under the orders of Dessalines. During the last voyage which Captain Lewis made there, they assured him, that if he could find them a country where they might go, and subsist, they would all move to it in a body. Captain Lewis, on this last trip, went to prepare said mulattoes for the expedition against Caracas, and Miranda must have gone yesterday to join with the aforesaid Captain Lewis, in the ship Leander, an armed vessel with 18 guns, and of the burden of 250 tons, which has been used for some time in that part in the trade of Saint-Domingue. They are also carrying a good quantity of arms and pikes: of the major part of the latter, only the steel heads, without the handles, or in order to release them more easily. Miranda is going in this ship described; and he, as well as Captain Lewis, have found means to associate with themselves four or five merchants, whose secrecy they have assured by an oath, who have already advanced some fifty thousand duros, and have offered to advance other sums, whether in money or provisions, in order to facilitate the success of this expedition.
                    These circumstances are certain, and although it is too late for the government of the United States to stop this voyage, it is not too late for it to adopt the measures which are at its disposal to vindicate such a serious insult, committed with continuing scandal and notoriety before the eyes of the officers and agents of the federal government in said city. The matter speaks for itself, and so he abstains from observations; except that he shall certainly add that, if the measures which the government judges suitable to adopt are not able, by their prompt and widespread nature, to counteract the effects of an expedition by its circumstances worthy only of filibusters, the government ought not to be surprised if its citizens involved in this enterprise are treated as pirates, and the responsibility for the results remaining with those who deserve it.
                 